Citation Nr: 0527410	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-37 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision.  In February 
2005, the Board granted the veteran's motion to have his 
appeal advanced on the docket and also remanded the case for 
further development.  The case now comes before the Board for 
final appellate review.   


FINDING OF FACT

There is an approximate balance of the evidence as to whether 
the veteran's current bilateral hearing loss was first 
manifested in service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss.  When seeking VA disability compensation, a 
veteran generally seeks to establish that a current 
disability results from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  "Service 
connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  A veteran may also establish 
service connection if all the evidence, including that 
pertinent to service, shows that a disease first diagnosed 
after service was incurred in service.  38 C.F.R. § 3.303. 

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

There is no question that the veteran currently has hearing 
loss.  VA examination reports dated in January 2003 and March 
2005 reveal pure tone thresholds at 40 decibels or higher at 
four frequencies bilaterally.

The veteran contends that he served for four years in the 
Infantry and during that time was exposed to noise from rifle 
fire, mortars, machine guns, and bazookas.  He states that he 
did not pass his physical examination in service due to 
hearing loss and subsequently was not shipped out with his 
company.  Because of his hearing loss, he was apparently 
transferred to Special Services.  He asserts that he probably 
lost his hearing on the firing range in service.  

The veteran has also asserted (such as in a February 2003 
written statement) that he is a combat veteran and that it 
was not the custom to wear hearing protection at the time.  A 
combat veteran's assertions of an event during combat are to 
be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  His 
Separation Qualification Record shows that he served in Basic 
Infantry for 4 months, as a general clerk for 9 months, and 
as an administrative non-commissioned officer for 21 months.  
While he received the Good Conduct Medal, American Theater 
Service Medal, European/African/Middle Eastern Theater 
Service Medal, and Victory Medal, none of these decorations 
or citations specifically confirm combat.  Therefore, the 
Board finds that the veteran is not a combat veteran for VA 
compensation purposes and accordingly his assertions may not 
be presumed true, per se.  

There were no findings of a hearing loss in the available 
service medical records, though most of the veteran's service 
medical records appear to have been destroyed in a fire at 
the National Personnel Records Center (NPRC).  The report of 
a February 1946 separation has survived and reflects 
(whispered voice) hearing was 15/15 bilaterally.  VA has also 
obtained information from the Army's Office of the Surgeon 
General which indicates that the veteran was hospitalized in 
September 1944 for acute pharyngitis.  The first post-service 
indication of hearing loss is not until about 1996, nearly 50 
years after separation.  VA treatment records in June 2004 
note that the veteran had used hearing aids for the previous 
eight years, while private medical records in March 1998 show 
hearing aids were prescribed for the right ear.  There is 
certainly no indication that the veteran had compensable 
hearing loss within one year of his discharge. 

The examiner at the January 2003 VA examination indicated 
that the veteran's hearing loss is as likely as not due to 
his military noise exposure.  The Board remanded for another 
examination as it found that the information used for 
rendering the opinion did not take into account the veteran's 
actual duties in service.  

Pursuant to the Board remand, the March 2005 VA examiner 
indicated that she reviewed the claims folder.  At the 
examination, the veteran recounted how he had been exposed to 
noise from various guns in service.  He said that after 
separation, he worked as a printer and was around noisy 
printing presses for a while, then he become a salesman, and 
eventually got into advertising.  No significant noise 
exposure was reported (including any recreational noise 
exposure).  The examiner cited to the following as 
contributory factors for the veteran's current bilateral 
hearing loss:  natural aging process, continued noise 
exposure after service discharge, and possible hereditary 
contribution.  She noted that it was too speculative to 
determine the amount of hearing loss that occurred due to 
military noise trauma and that due to other influences.  
Nevertheless, she specifically opined that the veteran's 
hearing loss is at least as likely not to have first begun 
while on active duty and that his hearing loss continued to 
progress due to non-service influences and probably continued 
over time.  

Although there is no record of hearing loss complaints in 
service, there are hardly any surviving medical records due 
to the NPRC fire.  However, service records do confirm that 
he had infantry training for four months (during which he 
most assuredly had exposure to firearm noise).  The veteran's 
hearing was normal at separation and there is no indication 
of hearing loss for the ensuing 50 years.  However, there is 
no question that the veteran has current bilateral hearing 
loss and two VA examiners have opined that the hearing loss 
is as likely as not due to military noise exposure.  No 
medical evidence specifically counters these opinions.  In 
sum, there appears to be an approximate balance of positive 
and negative evidence and as such, the veteran is entitled to 
the benefit of the doubt.  Service connection for bilateral 
hearing loss is therefore granted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).

In light of this result (a full grant of the claim for 
benefits), a detailed discussion of VA's various duties to 
notify and assist is unnecessary (because any potential 
failure of VA in fulfilling these duties is essentially 
harmless error).


ORDER

Service connection for bilateral hearing loss is granted.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


